ORDER
PER CURIAM.
Former husband appeals dissolution decree claiming trial court error in awarding child support and maintenance which was not supported by the evidence at trial. We find there was sufficient competent evidence in the record to support the trial court’s decision. Bull v. Bull, 634 S.W.2d 228 (Mo.App.1982). The parties have been furnished with a memorandum solely for their information setting forth the reasons for the order affirming the judgment. No jurisprudential purpose would be served by a written opinion. Judgment affirmed in accordance with Rule 84.16(b).